19-10412-jlg        Doc 2912           Filed 10/26/20 Entered 10/26/20 09:42:59                 Main Document
                                                    Pg 1 of 3



        The hearing, which was scheduled on October 29, 2020, with respect to
         claim s listed on Exhibit A, has been postponed to a later date to be
                                      determ ined.
        I F YOU HAVE QUESTIONS , PLEASE CONTACT THE OFFICE OF THE CONSUMER
           CLAIMS TRUSTEE AT INFO @ DITECH - SETTLEMENT . COM OR 877-783-6297


   JENNER & BLOCK LLP
   919 Third Avenue
   New York, NY 10022
   Telephone: (212) 891-1600
   Facsimile: (212) 891-1699
   Richard Levin
   rlevin@jenner.com

   Attorneys for the Consumer Claims Trustee

   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK
   ------------------------------------------------------------------- X
                                                                       :
   In re                                                               :    Chapter 11
                                                                       :
   DITECH HOLDING CORPORATION, et al., :                                    Case No. 19-10412 (JLG)
                                                                       :
                                     Wind Down Estates.1 :                  (Jointly Administered)
                                                                       :
   -------------------------------------------------------------------- X

                          NOTICE OF ADJOURNMENT OF HEARING
       CONSUMER CLAIMS TRUSTEE’S TWENTY-NINTH OMNIBUS OBJECTION TO PROOFS OF CLAIM
             (INSUFFICIENT LEGAL BASIS UNSECURED CONSUMER CREDITOR CLAIMS)

                        For the claims listed on Exhibit A, the hearing to consider the Twenty-Ninth

   Omnibus Objection to Proofs of Claim (Insufficient Legal Basis Unsecured Consumer Creditor

   Claims) (ECF No. 2837), which was scheduled for October 29, 2020, 11:00 A.M. ET, has been

   adjourned (postponed) in accordance with paragraph 3(vii) of the Claims Procedures Order to




   1  The Wind Down Estates, along with the last four digits of each of their federal tax
   identification number, as applicable, are Ditech Holding Corporation (0486); DF Insurance
   Agency LLC (6918); Ditech Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree
   Credit Solutions LLC (1565); Green Tree Insurance Agency of Nevada, Inc. (7331); Green
   Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552); Marix
   Servicing LLC (6101); Walter Management Holding Company LLC (9818); and Walter
   Reverse Acquisition LLC (8837). The Wind Down Estates’ principal offices are located at
   1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania19034.
19-10412-jlg   Doc 2912      Filed 10/26/20 Entered 10/26/20 09:42:59               Main Document
                                          Pg 2 of 3


   a date to be determined. The hearing may be rescheduled by the Consumer Claims Trustee

   on notice to the affected claimant(s) pursuant to the Claim Procedures Order.2




   Dated: October 23, 2020
          New York, New York




                                                 /s/ Richard Levin
                                                 JENNER & BLOCK LLP
                                                 919 Third Avenue
                                                 New York, NY 10022
                                                 Telephone: (212) 891-1600
                                                 Facsimile: (212) 891-1699
                                                 Richard Levin
                                                 rlevin@jenner.com

                                                 Attorneys for the Consumer Claims Trustee




   2Order Approving (I) Claim Objection Procedures and (II) Claim Hearing Procedures (ECF
   No. 1632) (“Claims Procedures Order”).


                                                2
19-10412-jlg   Doc 2912   Filed 10/26/20 Entered 10/26/20 09:42:59    Main Document
                                       Pg 3 of 3
                                      Exhibit A
                                  Adjourned Claims


Creditor/Address               Claim N um ber     Total Claim Am ount

Agar, Tyrone P
 Marlton, NJ                   21303                                  $1,004,487.23
Bills, Larry S
 Williamsburg, OH              22094                                      $3,000.00
Freedm an, Jared
 Hollywood, FL                 21375                                 $21,480,000.00
H ale, M yron
 Los Angeles, CA               934                                    $2,000,000.00
Lee, Sherry N
 Zolfo Springs, FL             2037                                     $60,000.00
Lisham er, Launa L
 Redington Shores, FL          23944                                   $500,000.00
M anning, Robert
 Myrtle Beach, SC              21563                                      $6,000.00
M iller, Schauston C
 Roberta, GA                   2148                                          $0.00
Palko, Joseph D & Betsy E
 Scranton, PA                  1200                                     $49,711.87
Scott, M elody
 Moss Point, MS                23053                                      $6,500.00
Snyder, Kevin / Estate of
Snyder, M ary
 North Charleston, SC          20043                                   $300,000.00
Stine, M arie
 York, PA                      2465                                     $12,000.00




                                         1
